Requestor: Robert J. Leader, Esq., Village Attorney Village of Gouverneur P.O. Box 13 Gouverneur, New York 13642-0013
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a village local law authorizing games of chance may be submitted to the electors for approval at a general or special election. Second, if the proposal is submitted at a special election, you ask whether games of chance could take place in the village upon the effective day of the local law.
The conduct of games of chance is authorized under article 9-A of the General Municipal Law. Under those provisions, a local legislative body of a municipality may authorize the conduct of games of chance by authorized organizations within the municipality. General Municipal Law § 188(2).
  "No such local law or ordinance shall become operative or effective unless and until it shall have been approved by a majority of the electors voting on a proposition submitted at a general or special election held within such municipality . . .".
Thus, in answer to your first question, a local law authorizing games of chance may be submitted for voter approval at a general or special election.
The conduct of a special election for such a proposal is subject to the same procedures applicable to any other proposition to be submitted to the electors of the municipality. Id., § 188(3). (See, Village Law Art 9.) Local laws become effective upon filing in the office of the Secretary of State. Municipal Home Rule Law § 27(3). Thus, upon approval by the voters of a proposed local law to authorize games of chance in a village and filing of the local law in the office of the Secretary of State, games of chance may be conducted in the village in accordance with the provisions of article 9-A of the General Municipal Law.
We conclude that a proposition to authorize games of chance may be submitted to the electors for approval at a general or special election.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.